        Case 2:21-cv-01044-DMC Document 7 Filed 08/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SOPHIA QUILL,                                      No. 2:21-CV-1044-DMC-P
12                        Petitioner,
                                                         ORDER
13            v.
14    STATE OF CALIFORNIA, et al.,
15                        Respondents.
16

17                   Petitioner, a federal prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus under 28 U.S.C. § 2241. Pending before the Court is Petitioner’s motion, ECF No.

19   2, to proceed in forma pauperis. Petitioner’s motion is denied as unnecessary because Petitioner

20   has paid the filing fee.

21                   IT IS SO ORDERED.

22   Dated: August 25, 2021
                                                             ____________________________________
23                                                           DENNIS M. COTA
24                                                           UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                         1
